DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 February 2021 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the limitations “a plurality of patterns” recited on lines 3 and 7; and “a dielectric material” recited on lines 4 and 8 are unclear.  “a plurality of patterns” is unclear because it is not clear if both recitations are the same plurality of patterns, or two different pluralities of patterns.  “a dielectric material” is unclear because it is not clear if both recitations are the same dielectric material or two different 
	Regarding Claim 7, the limitation “a plurality of patterns” recited on lines 1-2 is unclear.  This limitation is unclear because Claim 1 also recites “a plurality of patterns”, so it is not clear if “a plurality of patterns” recited in Claim 7 is the same or different that “a plurality of patterns” recited in Claim 1.
Regarding Claim 13, the limitations “a plurality of patterns” recited on lines 3 and 6; and “a dielectric material” recited on lines 4 and 7 are unclear.  “a plurality of patterns” is unclear because it is not clear if both recitations are the same plurality of patterns, or two different pluralities of patterns.  “a dielectric material” is unclear because it is not clear if both recitations are the same dielectric material or two different dielectric materials.
Regarding Claim 14, the limitations “a plurality of patterns” recited on lines 4 and 8; and “a dielectric material” recited on lines 7 and 10 are unclear.  “a plurality of patterns” is unclear because it is not clear if both recitations are the same plurality of patterns, or two different pluralities of patterns.  “a dielectric material” is unclear because it is not clear if both recitations are the same dielectric material or two different dielectric materials.
Regarding Claims 2-12, they depend from Claim 1 and are also rejected for the reasons stated above.
Regarding Claims 15-20, they depend from Claim 14 and are also rejected for the reasons stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burling US 2017/0005529, in view of Bien et al. US 2019/0214734, in view of Maunder et al. US 2018/0219423.
Regarding Claim 1, Burling teaches a wireless power transceiver comprising: 
a surface electromagnetic (EM) wave transmitter (7, fig. 6 and refer to [0064]) including a first metal layer connected electrically to a signal input terminal, a second metal layer in which a plurality of patterns are formed, and at least one of a dielectric material formed between the first metal layer and the second metal layer; 
a surface EM wave receiver (8, fig. 6 and refer to [0064]) including a third metal layer connected electrically to a signal output terminal, a fourth metal layer in which a plurality of patterns are formed, and at least one of a dielectric material formed between the third metal layer and the fourth metal layer; and 

Burling however is silent wherein the surface electromagnetic (EM) wave transmitter includes a first metal layer, a second metal layer in which a plurality of patterns are formed, and at least one of a dielectric material formed between the first metal layer and the second metal layer; the surface EM wave receiver includes a third metal layer, a fourth metal layer in which a plurality of patterns are formed, and at least one of a dielectric material formed between the third metal layer and the fourth metal layer.
Bien teaches wherein the surface electromagnetic (EM) wave transmitter (210, fig. 6 and refer to [0031]) includes a first metal layer (surf1, fig. 6 (30, fig. 4) and refer to [0025]), a second metal layer in which a plurality of patterns are formed (bottom layer, fig. 6 (10, fig. 4) and refer to [0025]), and at least one of a dielectric material formed between the first metal layer and the second metal layer (darkest layer fig. 6 (20, fig. 4) and refer to [0025]); the surface EM wave receiver (200 (220), fig. 6 and refer to [0031]) includes a third metal layer (surf2, fig. 6 (30, fig. 4) and refer to [0025]), a fourth metal layer in which a plurality of patterns are formed (bottom layer, fig. 6 (10, fig. 4) and refer to [0025]), and at least one of a dielectric material formed between the third metal layer and the fourth metal layer (darkest layer fig. 6 (20, fig. 4) and refer to [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the antennas as taught by Bien with the wireless power transceiver of Burling in order to improve the power transmission 
The combination of Burling and Bien however is silent wherein the surface electromagnetic (EM) wave transmitter is connected electrically to a signal input terminal,  the surface EM wave receiver is connected electrically to a signal output terminal, and wherein one end of the signal output terminal is connected to a floating ground.
Maunder teaches wherein the surface electromagnetic (EM) wave transmitter (116, fig. 2) is connected electrically to a signal input terminal (102, fig. 2),  the surface EM wave receiver (122, fig. 2) is connected electrically to a signal output terminal (128, fig. 2), and wherein one end of the signal output terminal is connected to a floating ground (floating, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the signal input and output terminals as taught by Maunder with the wireless power transceiver of the combination of Burling and Bien in order to provide power and use the power on a load.
Regarding Claim 2, the combination of Burling, Bien, and Maunder teaches all of the limitations of Claim 1 above and further teaches wherein one end of the signal input terminal is connected to the ground (floating ground, left side, fig. 2 of Maunder).
Regarding Claim 3, the combination of Burling, Bien, and Maunder teaches all of the limitations of Claim 1 above and further teaches wherein the surface EM wave transmitter further includes an insulation layer contacting the second metal layer (darkest layer fig. 6 (20, fig. 4) and refer to [0025] of Bien).

Regarding Claim 4, the combination of Burling, Bien, and Maunder teaches all of the limitations of Claim 1 above and further teaches wherein the surface EM wave transmitter further includes an insulation layer (darkest layer fig. 6 (20, fig. 4) and refer to [0025] of Bien) formed between the first metal layer and the second metal layer, and the insulation layer includes ferrite material (refer to [0025] of Bien).
Regarding Claim 5, the combination of Burling, Bien, and Maunder teaches all of the limitations of Claim 1 above and further teaches wherein the surface EM wave transmitter includes first to third dielectric materials disposed between the first metal layer and the second metal layer, and wherein the surface EM wave transmitter further includes a first insulation layer disposed between the first dielectric material and the second dielectric material and a metal layer disposed between the second dielectric material and the third dielectric material (refer to [0045]-[0046] of Bien).
Regarding Claim 6, the combination of Burling, Bien, and Maunder teaches all of the limitations of Claim 3 above and further teaches wherein a sum of heights of the first to the third dielectric materials is larger than the height of the first metal layer or the height of the second metal layer (refer to [0045]-[0046] of Bien).
Regarding Claim 7, the combination of Burling, Bien, and Maunder teaches all of the limitations of Claim 1 above and further teaches wherein the spacing between a plurality of patterns within the second metal layer is smaller than the width of the patterns (refer to [0045]-[0046] of Bien).
Regarding Claim 8, the combination of Burling, Bien, and Maunder teaches all of the limitations of Claim 1 above and further teaches wherein, based on a signal applied to the signal input terminal, electromagnetic waves are output in a direction from 
Regarding Claim 9, the combination of Burling, Bien, and Maunder teaches all of the limitations of Claim 1 above and further teaches wherein the surface EM wave receiver includes fourth to sixth dielectric materials disposed between the third metal layer and the fourth metal layer, and wherein the surface EM wave receiver further includes a second insulation layer disposed between the fourth dielectric material and the fifth dielectric material and a metal layer disposed between the fifth dielectric material and the sixth dielectric material (refer to [0045]-[0046] of Bien).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burling US 2017/0005529, in view of Bien et al. US 2019/0214734, in view of Maunder et al. US 2018/0219423, in view of Lee et al. 2021/0200288.
Regarding Claim 10, the combination of Burling, Bien, and Maunder teaches all of the limitations of Claim 1 above, however is silent wherein the width at both ends of the bridge metal plate is wider than that of the central part of the bridge metal plate.
Lee teaches wherein the width at both ends of the bridge metal plate is wider than that of the central part of the bridge metal plate (107a, 107b and 106, fig. 5A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the bridge as taught by Lee with the wireless power transceiver of the combination of Burling, Bien, and Maunder in order to aesthetically improve the wireless power transceiver.
Regarding Claim 11, the combination of Burling, Bien, and Maunder r teaches all of the limitations of Claim 1 above, however is silent wherein the width increases 
Lee teaches wherein the width increases toward both ends of the bridge metal plate (107a, 107b and 106, fig. 5A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the bridge as taught by Lee with the wireless power transceiver of the combination of Burling, Bien, and Maunder in order to aesthetically improve the wireless power transceiver.
Regarding Claim 12, the combination of Burling, Bien, and Maunder r teaches all of the limitations of Claim 1 above, however is silent wherein the thickness at both ends of the bridge metal plate is larger than that of the central part of the bridge metal plate.
Lee teaches wherein the thickness at both ends of the bridge metal plate is larger than that of the central part of the bridge metal plate (107a, 107b and 106, fig. 5A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the bridge as taught by Lee with the wireless power transceiver of the combination of Burling, Bien, and Maunder in order to aesthetically improve the wireless power transceiver.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burling US 2017/0005529, in view of Bien et al. US 2019/0214734, in view of Maunder et al. US 2018/0219423, in view of Garrity US 2019/0036380.
Regarding Claim 13, Burling teaches a wireless power transceiver comprising: 
a surface electromagnetic (EM) wave transmitter (7, fig. 6 and refer to [0064]) 
a surface EM wave receiver (8, fig. 6 and refer to [0064]) including a third metal layer connected electrically to a signal output terminal, a fourth metal layer in which a plurality of patterns are formed, and at least one of a dielectric material formed between the third metal layer and the fourth metal layer; and 
a bridge metal plate (2, fig. 6) disposed between the surface EM wave transmitter and the surface EM wave receiver, wherein one end of the signal output terminal is connected to a floating ground.
Burling however is silent wherein the surface electromagnetic (EM) wave transmitter includes a first metal layer, a second metal layer in which a plurality of patterns are formed, and at least one of a dielectric material formed between the first metal layer and the second metal layer; the surface EM wave receiver includes a third metal layer, a fourth metal layer in which a plurality of patterns are formed, and at least one of a dielectric material formed between the third metal layer and the fourth metal layer.
Bien teaches wherein the surface electromagnetic (EM) wave transmitter (210, fig. 6 and refer to [0031]) includes a first metal layer (surf1, fig. 6 (30, fig. 4) and refer to [0025]), a second metal layer in which a plurality of patterns are formed (bottom layer, fig. 6 (10, fig. 4) and refer to [0025]), and at least one of a dielectric material formed between the first metal layer and the second metal layer (darkest layer fig. 6 (20, fig. 4) and refer to [0025]); the surface EM wave receiver (200 (220), fig. 6 and refer to [0031]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the antennas as taught by Bien with the wireless power transceiver of Burling in order to improve the power transmission efficiency.
The combination of Burling and Bien however is silent wherein the surface electromagnetic (EM) wave transmitter is connected electrically to a signal input terminal,  the surface EM wave receiver is connected electrically to a signal output terminal, and wherein one end of the signal output terminal is connected to a floating ground.
Maunder teaches wherein the surface electromagnetic (EM) wave transmitter (116, fig. 2) is connected electrically to a signal input terminal (102, fig. 2),  the surface EM wave receiver (122, fig. 2) is connected electrically to a signal output terminal (128, fig. 2), and wherein one end of the signal output terminal is connected to a floating ground (floating, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the signal input and output terminals as taught by Maunder with the wireless power transceiver of the combination of Burling and Bien in order to provide power and use the power on a load.
The combination of Burling, Bien, and Maunder however is silent wherein the 
Garrity teaches wherein the surface EM wave transmitter further includes an insulation layer (902, fig. 9) formed between the first metal layer and the second metal layer, and the insulation layer includes ferrite material (Any electrically insulating material or combination of materials can be used in layer 902, refer to [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the insulation layer as taught by www with the wireless power transceiver of the combination of Burling, Bien, and Maunder in order to improve the power efficiency of the system.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burling US 2017/0005529, in view of Bien et al. US 2019/0214734, in view of Maunder et al. US 2018/0219423, in view of Lee et al. US 2019/0222073.
Regarding Claim 14, Burling teaches a wireless power transceiver comprising: 
a surface electromagnetic (EM) wave transmitter (7, fig. 6 and refer to [0064]) including a first metal layer connected electrically to a signal input terminal, a second metal layer in which a plurality of patterns are formed, and at least one of a dielectric material formed between the first metal layer and the second metal layer; 
a surface EM wave receiver (8, fig. 6 and refer to [0064]) including a third metal layer connected electrically to a signal output terminal, a fourth metal layer in which a plurality of patterns are formed, and at least one of a dielectric material formed between 
a bridge metal plate (2, fig. 6) disposed between the surface EM wave transmitter and the surface EM wave receiver, wherein one end of the signal output terminal is connected to a floating ground.
Burling however is silent wherein the surface electromagnetic (EM) wave transmitter includes a first metal layer, a second metal layer in which a plurality of patterns are formed, and at least one of a dielectric material formed between the first metal layer and the second metal layer; the surface EM wave receiver includes a third metal layer, a fourth metal layer in which a plurality of patterns are formed, and at least one of a dielectric material formed between the third metal layer and the fourth metal layer.
Bien teaches wherein the surface electromagnetic (EM) wave transmitter (210, fig. 6 and refer to [0031]) includes a first metal layer (surf1, fig. 6 (30, fig. 4) and refer to [0025]), a second metal layer in which a plurality of patterns are formed (bottom layer, fig. 6 (10, fig. 4) and refer to [0025]), and at least one of a dielectric material formed between the first metal layer and the second metal layer (darkest layer fig. 6 (20, fig. 4) and refer to [0025]); the surface EM wave receiver (200 (220), fig. 6 and refer to [0031]) includes a third metal layer (surf2, fig. 6 (30, fig. 4) and refer to [0025]), a fourth metal layer in which a plurality of patterns are formed (bottom layer, fig. 6 (10, fig. 4) and refer to [0025]), and at least one of a dielectric material formed between the third metal layer and the fourth metal layer (darkest layer fig. 6 (20, fig. 4) and refer to [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the antennas as taught by Bien with 
The combination of Burling and Bien however is silent wherein the surface electromagnetic (EM) wave transmitter is connected electrically to a signal input terminal, the surface EM wave receiver is connected electrically to a signal output terminal, and wherein one end of the signal output terminal is connected to a floating ground).
Maunder teaches wherein the surface electromagnetic (EM) wave transmitter (116, fig. 2) is connected electrically to a signal input terminal (102, fig. 2),  the surface EM wave receiver (122, fig. 2) is connected electrically to a signal output terminal (128, fig. 2), and wherein one end of the signal output terminal is connected to a floating ground (floating, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the signal input and output terminals as taught by Maunder with the wireless power transceiver of the combination of Burling and Bien in order to provide power and use the power on a load.
The combination of Burling, Bien, and Maunder however is silent wherein the apparatus is an image display apparatus.
Lee teaches wherein the apparatus is an image display apparatus (display 325, fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the display as taught by Lee with the wireless power transceiver of the combination of Burling, Bien, and Maunder in order to 
Regarding Claim 15, the combination of Burling, Bien, Maunder, and Lee teaches all of the limitations of Claim 14 and further teaches comprising a display; and a signal processor separated from the display and to perform wireless power transmission to the display, wherein the surface EM wave transmitter of the wireless power transceiver is disposed in the signal processor, and wherein the surface EM wave receiver of the wireless power transceiver is disposed in the display (the power receiver 320 may include a power reception circuit 321, a control circuit 322 (e.g., the processor 120 of FIG. 1), a communication circuit 323 (e.g., the communication module 190 of FIG. 1), at least one sensor 324 (e.g., the sensor module 176 of FIG. 1), and a display 325 (e.g., the display device 160 of FIG. 1). In the power receiver 320, refer to [0059] of Lee).
Regarding Claim 16, the combination of Kobayashi, Maunder, and Lee teaches all of the limitations of Claim 14 and further teaches wherein the insulation layer formed between the first metal layer and the second metal layer, and the insulation layer includes ferrite material  (refer to [0045]-[0046] of Bien).
Regarding Claim 17, the combination of Burling, Bien, Maunder, and Lee teaches all of the limitations of Claim 14 and further teaches wherein the surface EM wave transmitter includes first to third dielectric materials disposed between the first metal layer and the second metal layer, and wherein the surface EM wave transmitter further includes a first insulation layer disposed between the first dielectric material and the second dielectric material and a metal layer disposed between the second dielectric material and the third dielectric material (refer to [0045]-[0046] of Bien).

Regarding Claim 18, the combination of Burling, Bien, Maunder, and Lee teaches all of the limitations of Claim 14 and further teaches wherein the surface EM wave transmitter further includes an insulation layer contacting the second metal layer, and a sum of heights of the first to the third dielectric materials is larger than the height of the first metal layer or the height of the second metal layer (refer to [0045]-[0046] of Bien).
Regarding Claim 19, the combination of Burling, Bien, Maunder, and Lee teaches all of the limitations of Claim 14 and further teaches wherein the surface EM wave receiver includes fourth to sixth dielectric materials disposed between the third metal layer and the fourth metal layer, and wherein the surface EM wave receiver further includes a second insulation layer disposed between the fourth dielectric material and the fifth dielectric material and a metal layer disposed between the fifth dielectric material and the sixth dielectric material (refer to [0045]-[0046] of Bien).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burling US 2017/0005529, in view of Bien et al. US 2019/0214734, in view of Maunder et al. US 2018/0219423, in view of Lee et al. US 2019/0222073 (Lee ‘073), in view of Lee et al. 2021/0200288 (Lee ‘288).
Regarding Claim 20, the combination of Burling, Bien, Maunder, and Lee ‘073 teaches all of the limitations of Claim 14 above, however is silent wherein the width at both ends of the bridge metal plate is wider than that of the central part of the bridge metal plate.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the bridge as taught by Lee ‘288 with the wireless power transceiver of the combination of Burling, Bien, Maunder, and Lee ‘073 in order to aesthetically improve the image display apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/BRIAN K BAXTER/Examiner, Art Unit 2836
9 March 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836